Citation Nr: 0319198	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  92-10 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of broncho-
pneumonia, to include a right lung scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's application to 
reopen a claim of service connection for residuals of 
broncho-pneumonia, including a right lung scar.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in November 
2000, the Board granted the veteran's appeal to the extent it 
reopened his claim of service connection for residuals of 
broncho-pneumonia, to include a right lung scar, and remanded 
the matter for further development and de novo consideration 
by the RO.  


REMAND

In October 2002 and March 2003, the Board undertook 
additional development of the veteran's claim of service 
connection for the residuals of broncho-pneumonia, to include 
a right lung scar, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
As such, although the Board obtained copies of the February 
and May 2003 addenda to the April 2002 VA examination report, 
in light of the Federal Circuit's decision, the case must be 
remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claim of service connection for 
the residuals of broncho-pneumonia, to 
include a right lung scar in light of the 
evidence received since its May 2002 
Supplemental Statement of the Case.

2.  If the determination remains adverse 
to the veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on these 
claims, to include all pertinent evidence 
received since the May 2002 Supplemental 
Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


